Exhibit 10.159


AMENDMENT TO
DEFERRED BONUS AGREEMENT
WITH
RONALD A. DUNCAN


This Amendment to the Deferred Bonus Agreement is made this 31st day of
December, 2008, by and among General Communication, Inc. (“GCI”), GCI
Communication Corp. (the “Employer”) and Ronald A. Duncan (“Duncan”).


WHEREAS, GCI and Duncan entered into a Deferred Bonus Agreement (the
“Agreement”) on June 12, 1989;


WHEREAS, the Employer assumed the obligations of GCI under the Agreement in
1997;


WHEREAS, pursuant to the Agreement, Duncan’s Deferred Bonus Account under the
Agreement was credited with $325,000 on June 12, 1989;


WHEREAS, pursuant to Section 3 of the Agreement, earnings have been credited,
for all periods, to Duncan’s Deferred Bonus Account as if the Deferred Bonus
Account was invested entirely in Class A common stock of GCI;


WHEREAS, Section 9 of the Agreement provides that the parties may amend the
Agreement at any time;


WHEREAS, the parties desire to (a) amend the Agreement to comply with Section
409A of the Internal Revenue Code of 1986, as amended and the final regulations
issued thereunder (“Section 409A”); and (b) take advantage of the transition
rules provided under Section 409A to make a payment in full of all amounts
credited to Duncan under the Agreement on February 8, 2009;


NOW THEREFORE, the parties agree as follows:


1.           Notwithstanding any other provision of the Agreement, Duncan’s
entire Deferred Bonus Account, including any earnings credited to the Deferred
Bonus Account, shall be paid to Duncan, in one lump sum cash payment, less
required withholdings, on February 8, 2009;


2.           For purposes of determining the value of the Deferred Bonus Account
as of the February 8, 2009, payment date, Duncan has the right, effective from
the date this Amendment is signed through and including February 7, 2009, to
elect to have the earnings on the Deferred Bonus Account determined as if the
Class A common stock of GCI, upon which earnings on the Deferred Bonus Account
currently are being based pursuant to Section 3 of the Agreement, was sold at
the market value of such shares as reported on the Nasdaq (disregarding any
commissions or transaction fees) as of the date and time of such election (which
may not be retroactive).  This election shall
 
 
 

--------------------------------------------------------------------------------

 
 
be communicated by Duncan in writing (and an e-mail may suffice for such
writing) to John Lowber indicating the prospective date and time of such
“sale.”  Such election, once made, shall be irrevocable.  Once the value of the
Deferred Bonus Account is determined as provided in this paragraph 3, such
Deferred Bonus Account will not be further adjusted for any earnings or interest
after such date.


3.           The payment of Duncan’s Deferred Bonus Account on February 8, 2009,
shall be in complete satisfaction of all benefits under the Agreement to which
Duncan is entitled, and no benefits shall accrue or be credited to Duncan under
the Agreement after such payment.


4.           Each provision of the Agreement that is inconsistent with the
provisions set forth above hereby are amended to be consistent with this
Amendment, including any provision relating to the time and form of payment of
the Deferred Bonus Account.


5.           It is intended that the Agreement and this Amendment comply in all
respects with the provisions of Section 409A, and this Amendment and the
remaining provisions of the Agreement shall be interpreted in a manner
consistent with Section 409A.


IN WITNESS WHEREOF, the undersigned officers, being duly authorized by GCI and
the Employer, respectively, and Duncan hereby approve and adopt this Amendment
to be effective as of the date first set forth above.




GENERAL COMMUNICATION, INC.


By: /s/ John M.
Lowber                                                                           
Title:  Senior Vice President
           Chief Financial
Officer                                                                           




GCI COMMUNICATION CORP.


By: /s/ John M.
Lowber                                                                           
Title:  Senior Vice President
           Chief Financial
Officer                                                                           




/s/ Ronald A.
Duncan                                                                           
Ronald A. Duncan

 
2

--------------------------------------------------------------------------------

 
